THE    ATIXBIZNICY           GENERAL
                     OF      TEXAS

                 Avs-inv.    T-s      76711


                     March 8, 1977




The Honorable Joe Resweber             Opinion No. H-950
Harris County Attorney
Harris County Courthouse               Re: Payment of remittance
Houston, Texas                         of a judgment of a bail
                                       bond forfeiture.

Dear Mr. Resweber:

     You have requested our opinion concerning the proper
payment of a judgment for remittance of moneys collected
from the surety in a bail bond forfeiture. You have asked
the following questions:

          1. May the County Auditor legally approve
          a disbursement pursuant to the judgment?

          2. From which fund should such disbursement
          be made?

          3. Should the fees and/or commissions of
          the District Attorney and District Clerk, which
          were deducted from the forfeited bond, be
          adjusted on the basis of the net amount of
          forfeiture after remittance?

     Section 12(a) of article 2372p-3, V.T.C.S., expressly
provides for such judgments of remittance and was held
constitutional in Robinson v. u,    507 S.W.Zd 521 (Tex.
1974). Accordingly, it' 1s zear that a claim based upon
such a judgment is-authorized by law and should be a&roved
                        See also Attorney General Opinion
by the County Auditor. --
O-1847 (1940).




                            P. 3969
The Honorable Joe Resweber - page 2   (H-950)



     Your next question concerns the fund from which the
remittance should be paid. You note that article 1628, V.T.C.S.,
in effect provides that all "fines and forfeitures" shall
be deposited in the Road and Bridge Fund. In addition,
article 1007, Texas Code of Criminal Procedure, provides for
the district attorney to receive ten per cent of all fines
and forfeitures he recovers for the State or county, and for
the district clerk to receive five per cent thereof. Of
course, these officers are on a salary basis, article 3912e,
section 19(d), V.T.C.S., and the fees collected are therefore
deposited in the Officers' Salary Fund. V.T.C.S. art.
3912e, S 5.

     In our view, the claim for remittance is a general
obligation of the county and should be paid from the General
Fund. V.T.C.S. arts. 1626, 1628. Of course, the Commissioners'
Court is authorized to transfer funds from the Road and
Bridge Fund to the General Fund. Tex . Const., art. 8,
9 9; Attorney General Opinion H-194 (1974).

     We see no purpose or authority for the removal of fees
and/or commissions from the Officers' Salary Fund, for there
is an annual interchange between the General Fund and the
Officers' Salary Fund. If the Salary Fund is insufficient,
it is required to be supplemented from the General Fund.
V.T.C.S., art. 3912e, § 19(k). Furthermore, all moneys
remaining in the Salary Fund at the end of each fiscal
year are transferred to the General Fund. V.T.C.S. art.
3912e, S 19(m). These are the only transfers authorized
with respect to the Officers' Salary Fund, and they would
apparently make any further transfers purposeless.
Accordingly, in our opinion, the fees and/or commissions
of the district attorney and district clerk should not be
adjusted to reflect the remittance of the fines and
forfeitures from which those fees and/or commissions
were deducted.

                     SUMMARY

          A county auditor may legally approve a claim
          based upon a judgment for remittance of some
          or all of an amount recovered in a bail bond
          forfeiture. The claim should be paid from


                       p. 3970
The Honorable Joe Resweber - page 3     (H-950)



            the General Fund and the contribution from
            the original forfeiture to the Officers'
            Salary Fund should not be utilized.

                               /Irery truly yours,


                          ~L/&2&
                                 Attorney General of Texas

APPROVED:                 v




C. ROBERT HEA&, Chairman
Opinion Committee

jwb




                              p. 3971